DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record, Ouchi et al (US 2020/0305094) discloses Single frequency network transmits sync blocks for notification and allow cell re-selection.  However, the prior art of record does not appear to disclose “operating in a radio resource control (RRC) inactive state of a discontinuous reception (DRX) mode; receiving one or more synchronization signal blocks (SSBs) over a serving single frequency network (SFN) for a first notification zone, wherein the first notification zone comprises a plurality of cells; performing a channel measurement procedure using the received one or more SSBs; determining, based at least in part on a result of the channel measurement procedure, that a channel performance metric for the serving SFN of the first notification zone fails to satisfy a threshold; and performing a cell reselection procedure to identify a cell of a neighboring SFN for a second notification zone that has a channel performance metric satisfying the threshold“ in combination with the other claimed limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Sun et al (US 2020/0169956) discloses UE specific scrambling.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R CROMPTON whose telephone number is (571)270-3678. The examiner can normally be reached 10AM-4PM ET M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R CROMPTON/Primary Examiner, Art Unit 2463